Citation Nr: 0735745	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  03-23 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injuries.

2.  Entitlement to service connection for a mood disorder, to 
include schizoaffective disorder.

3.  Entitlement to a rating higher than 10 percent for right 
upper extremity frostbite residuals.

4.  Entitlement to a rating higher than 10 percent for left 
upper extremity frostbite residuals.

5.  Entitlement to a rating higher than 10 percent for right 
lower extremity frostbite residuals.

6.  Entitlement to a rating higher than 10 percent for left 
lower extremity frostbite residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from April 1973 to March 1984.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In that decision, the RO denied the veteran's 
claims for an increased (compensable) rating for frostbite 
residuals and for service connection for a mood disorder and 
residuals of a back injury.

In a January 2007 supplemental statement of the case (SSOC), 
the RO increased the rating for the veteran's frostbite 
residuals, assigning separate 10 percent ratings for 
frostbite residuals for each of the upper and lower 
extremities.  These ratings were effective the May 1, 2002 
date of receipt of claim, and the veteran has continued to 
requested an even higher rating.  Consequently, the Board 
will address whether the veteran is entitled to ratings 
higher than 10 percent for frostbite residuals of each 
extremity.

In August 2007, the veteran testified during a hearing before 
the undersigned Acting Veterans Law Judge sitting at the RO; 
a transcript of that hearing is of record.  At the hearing, 
the veteran indicated that he wished to file a claim for 
service connection for post-traumatic stress disorder (PTSD).  
See Hearing transcript, p. 21.  As this claim has not yet 
been adjudicated by the agency of original jurisdiction 
(AOJ), it is referred to the RO for appropriate consideration 
and development.  In addition, the veteran wrote in a March 
2004 statement in support of claim (VA Form 21-4138), that 
his frostbite injury residuals had rendered him unemployable.  
This claim for a TDIU is also referred to the RO for 
appropriate consideration and development.

As a final preliminary matter, the veteran, during the 
hearing, submitted private treatment records along with a 
waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304(c) 
(2007).  The Board has therefore considered these materials 
in rendering the decision below.

The Board's decision on the claim for service connection for 
back injury residuals is set forth below.  The claims for 
ratings higher than 10 percent for frostbite residuals of 
each extremity and for service connection for a mood disorder 
to include schizoaffective disorder are addressed in the 
remand following the order; these matters are being remanded 
to RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran when further action, on his 
part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for residuals of 
a back injury has been accomplished.

2.  While the veteran injured his back multiple times during 
service, there was no diagnosis of, or other indication that 
he had, a chronic back disability in service, there was no 
evidence of back symptomatology for many years after service, 
and the preponderance of the competent, probative evidence of 
record reflects that any current back disability is not 
related to an in-service back injury.


CONCLUSION OF LAW

The criteria for service connection for residuals of a back 
injury are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 &  Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in June 2002 and February 2004 letters, the 
RO provided notice to the veteran regarding what information 
and evidence was needed to substantiate the claim for service 
connection for back injury residuals, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of and to submit any 
further evidence that is relevant to the claim.  March and 
November 2006 letters informed the veteran how disability 
ratings and effective dates are assigned and the type of 
evidence that impacts those determinations.  After issuance 
of each letter, and opportunity for the veteran to respond, 
the January 2007 SSOC reflects readjudication of the claim.  
Hence, the veteran is not shown to be prejudiced by the 
timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file includes the veteran's 
service medical records, VA outpatient treatment (VAOPT) 
records, and reports of VA examinations.  Also of record and 
considered in connection with the appeal are the veteran's 
Board hearing testimony and various statements submitted by 
the veteran and by his representative, on his behalf.

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various correspondence from the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the claim for service connection for 
residuals of a back injury, the avenues through which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim decided herein.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matters on 
appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d) (2007).

Evidence of current disability is one of the fundamental 
requirements for a grant of service connection.  See, e.g., 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of present disability 
there can be no valid claim."); see also Degmetich v. Brown, 
104 F.3d 1328, 1333 (Fed. Cir. 1997) (upholding 
interpretation of 38 U.S.C.A. § 1131 as requiring 
the existence of a present disability for VA compensation 
purposes); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

The service medical records reflect that the veteran injured 
his back several times during service.  In April 1977, he 
injured his back on a parachute jump landing.  At that time, 
he complained of moderately severe generalized low back pain 
with moderate paraspinal spasm in the thoracic area.  There 
was limitation of motion in all directions secondary to pain 
with radiation of pain to the lower extremities, with 
numbness, paresthesias.  The veteran also complained of 
stiffness and neurological symptoms.  The cervical spine was 
within normal limits.  There was no diagnosis of a specific 
back disability. October 1981 service medical records reflect 
that the veteran hurt his back and side on a parachute jump.  
There were paravertebral spasms in the lumbosacral area, but 
range of motion of the lumbar spine was only slightly 
limited.  The veteran complained of back pain that was 
manifesting with abdominal pain.  On examination, he had full 
range of motion of the neck.  The impression was of status 
post concussion.  A June 1983 service medical record reflects 
that the veteran twisted his back while playing basketball, 
and complained of back pain on movement.  The only back 
symptom noted at this time was that the small of the 
veteran's back was tense; otherwise only stomach symptoms 
were discussed.  There is no record of a separation 
examination.  An August 1980 annual examination report 
indicates that the spine and other musculoskeletal system 
were normal.  Thus, while the evidence reflects that the 
veteran injured his back multiple times during service, there 
is no diagnosis of, or other indication that he had, a 
chronic back disability in service.  See 38 C.F.R. § 3.303 
(b) (2007) (where a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease are 
service connected). 

In short, there is no evidence indicating that the veteran 
incurred a chronic back disorder during service, and there is 
no evidence showing treatment for any back problems for many 
years after separation from service.  The Board finds it 
pertinent that the veteran did not mention back problems in 
his initial claim for VA compensation benefits in 1985.

Moreover, the VAOPT notes indicate that the first notation 
regarding back pain was in August 2002, about eighteen years 
after service.  There is no evidence of continuity of back 
symptomatology.  See 38 C.F.R. § 3.303(b) (2007).  See also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service can be 
considered as evidence against the claim).

In addition, the only two medical opinions as to the nature 
and etiology of a current back disability are those of the 
physicians who performed the June 2004 and December 2006 VA 
examinations.  On the June 2004 VA examination, there was 
slight muscle tenderness and spasm and neurological 
examination was negative.  The X-ray of the lumbosacral spine 
showed mild straightening of the normal lumbar lordosis, the 
intervertebral disc spaces and vertebral body heights were 
preserved, and no definite fractures were identified.  The 
diagnosis was "Low back pain, primarily muscular."  The 
examiner added, "There may be a degenerative joint disease 
component, but no signs or symptoms of radiculopathy."  The 
examiner concluded, "Back pain is as likely as not related 
to his service injury."  The examiner did not specifically 
refer to prior medical records including service records or 
explain why he reached his conclusion.  In fact, there is no 
indication in the report that the 2004 examiner had any prior 
medical records to review to ascertain the nature or severity 
of the veteran's inservice back problems.  In contrast, the 
December 2006 VA examiner indicated that he reviewed the 
claims file, and described the service medical records 
relating to the veteran's back injuries in detail.  The back 
examinations were normal, with no tenderness or spasms, and 
the examiner noted that there were no significant changes on 
X-ray findings since those of June 2004.  The diagnosis was 
lumbar strain on three occasions in service, and the examiner 
wrote that, based on his examination, he saw "no particular 
abnormality" in the veteran's lumbar spine that could be 
connected to the lumbar strains in service, and concluded 
that "it is unlikely that his present back complaints are 
related causally to his back strain sustained in the 
service." 

Initially, the Board notes that neither examiner specifically 
diagnosed a back disability.  In their diagnoses, the June 
2004 and December 2006 VA examiners referred to "back pain" 
and "back complaints," neither of which constitutes a 
disability for purposes of VA compensation.  See Sanchez-
Benitez v. Brown, 13 Vet. App. 282, 285 (1999) ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted"); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (based on the definition 
found in 38 C.F.R. § 4.1, the term disability "should be 
construed to refer to impairment of earning capacity due to 
disease, injury, or defect, rather than to the disease, 
injury, or defect itself").  Moreover, the June 2004 VA 
examiner's statement that there "may be a degenerative joint 
disease component," was not of sufficient certainty to be 
considered a definitive diagnosis of a disability.  See 
Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology 
equivalent to "may or may not" is an insufficient basis for 
an award of service connection).

In any event, even assuming that the examination findings of 
muscle spasm and X-ray findings of mild straightening of the 
normal lumbar lordosis constituted disabilities, 
preponderance of the evidence reflects that any such 
disability is not related to service.  The June 2004 VA 
examiner found only that the veteran's "back pain" was 
related to service, and did not render a finding as to nexus 
for any identified back disability.  Moreover, he did not 
explain the reasons for this conclusion or refer to the 
service medical or other clinical records.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record); Black v. Brown, 5 
Vet. App. 177, 180 (1995) (a medical opinion is inadequate 
when it is unsupported by clinical evidence).  The June 2006 
VA examiner, however, did explain that, based on his 
examination of the veteran and his analysis of the service 
medical records, that there was no current lumbar spine 
"abnormality" related to the veteran's three lumbar strains 
in service.

Greater weight may be placed on one physician's than 
another's depending on factors such as the reasoning employed 
by the physicians and whether or not (and the extent to 
which) they reviewed prior clinical records and other 
evidence. Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  The Board notes that, in 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  Hernandez- Toyens v. West, 11 Vet. App. 379, 382 
(1998).   See also Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993) (the probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches; as is true 
of any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  
Based on these factors, the Board finds that the conclusion 
of the June 2006 VA examiner is entitled to greater weight 
than that of the June 2004 VA examiner, the latter of which, 
in any event, did not find that a current back disability is 
related to service.

In addition to the medical evidence, the Board has considered 
the veteran's assertions advanced in connection with this 
claim. The Board does not doubt the sincerity of the 
veteran's belief that he has current back disability related 
to service. However, questions of medical diagnosis and 
causation are within the province of medical professionals.  
Jones v. Brown, 7 Vet. App. 134, 137- 38 (1994).  As a 
layperson without the appropriate medical training or 
expertise, the veteran simply is not competent to render a 
probative (i.e., persuasive) opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

In sum, the preponderance of the competent, probative 
evidence of record reflects that any back disability is not 
related to service.  The benefit-of-the-doubt doctrine is 
therefore not for application, and the claim for service 
connection for residuals of a back injury must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.102 (2007); Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996).


ORDER

The claim for service connection for residuals of a back 
injury is denied.


REMAND

The veteran's service-connected frostbite residuals have been 
evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7122 
(2007).  Under that diagnostic code, a 10 percent rating is 
warranted for cold injury residuals of arthralgia or other 
pain, numbness, or cold sensitivity.  For a 20 percent 
rating, there must be arthralgia or other pain, numbness, or 
cold sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities (osteoporosis, subauricular punched out 
lesions, or osteoarthritis).  A 30 percent rating requires 
arthralgia or other pain, numbness, or cold sensitivity plus 
two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities (osteoporosis, 
subauricular punched out lesions, or osteoarthritis). 38 
C.F.R. § 4.104, Diagnostic Code 7122 (2007).

The most recent VA examination as to the severity of the 
veteran's frostbite residuals was in July 2003.  The July 
2003 VA examination referred to symptoms including "some 
type of hypoesthesia" and generalized arthritis.   However, 
it is not clear from the examination report whether the 
hypoesthesia constitutes cold sensitivity and whether the 
generalized arthritis is frostbite residual, and it does not 
appear to be based on X-ray findings.  In addition, the 
veteran's recitation of his symptoms at the August 2007 Board 
hearing appears to indicate that he believes his disability 
has increased in severity since his last VA examination. 
While the Board is not required to direct a new examination 
simply because of the passage of time, VA's General Counsel 
has indicated that a new examination is appropriate when the 
record demonstrates or the claimant asserts that the 
disability in question has undergone an increase in severity 
since the time of the last examination. VAOPGCPREC 11-95 
(April 7, 1995).  See also 38 U.S.C.A. § 5103A(d) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(c) (2007); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  In these circumstances, the Board 
finds that a new VA examination is warranted to assess the 
severity of the veteran's frostbite residuals.

As to the claim for service connection for a mood disorder, 
to include schizoaffective disorder, a November 1986 document 
entitled, "Exchange of Beneficiary Information and Request 
for Administrative and Adjudicative Action," reflects that 
the veteran was admitted to the Tuskegee, Alabama VA Medical 
Center (VAMC) with an admission diagnosis of depressed mood 
with suicidal ideation and acute psychosis organic v. 
nonorganic.  The veteran also indicated at the Board hearing 
that he was treated for a psychiatric disability in 1986 
shortly after service (Hearing transcript, p. 18).  It is not 
clear whether there are additional VAMC documents relating to 
the November 1986 admission diagnosis.  However, given the 
importance of such potential documents relating to a 
psychiatric disability close in time to separation from 
service, the Board finds that a remand is warranted to 
ascertain whether such documents exist. 

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following:

1.  The RO should request from the 
Tuskegee VAMC any documents relating to 
the veteran's 1986 admission for 
psychiatric symptoms, following the 
procedures set forth in 38 C.F.R. § 3.159 
(c)(2) (2007).

2.  The RO should also afford the veteran 
an examination to determine the current 
nature and severity of the cold injury 
residuals of each extremity.  The claims 
folder should be made available to the 
examiner for review of pertinent 
documents therein in connection with the 
examination.

The examiner should explicitly state 
whether any of the veteran's extremities 
has tissue loss, nail abnormalities, 
color changes, locally impaired 
sensation, hyperhidrosis, or X-ray 
abnormalities, including osteoporosis, 
subauricular punched out lesions, or 
osteoarthritis.   The examiner should 
specifically indicate whether the veteran 
has arthritis, if so, of which joint or 
joints, whether a diagnosis of arthritis 
is supported by X-ray findings, and 
whether any arthritis is related to the 
cold injury residuals.

3.  Then, the RO should review any 
additional evidence and readjudicate the 
appellate issues, under all appropriate 
statutory and regulatory provisions and 
legal theories.  If any benefit sought is 
not granted, the case should be returned 
to the Board for further appellate 
consideration after compliance with 
appropriate appellate procedures, 
including issuance of a SSOC.  No action 
by the veteran is required until he 
receives further notice.  


	(CONTINUED ON NEXT PAGE)





The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


